Exhibit 10.2

 

AMENDED AND RESTATED HANGAR LICENSE AND SERVICES AGREEMENT

 

TEXTRON – SCOTT DONNELLY

 

 

This Amended and Restated Hangar License and Services Agreement (the
“Agreement”), is made and entered into as of October 1, 2015 by and between
Textron Inc. (hereinafter called “Textron”) and Scott C. Donnelly on behalf of
[Mr. Donnelly’s limited liability corporation] (hereinafter called “Licensee”)
and their respective successors and assigns,

 

WITNESSETH:

 

WHEREAS, Textron leases approximately 85,390 square feet of space from the Rhode
Island Airport Corporation (“RIAC”) pursuant to a Lease dated June 19, 1996
together with certain other hangar facilities at T.F. Green Airport in Warwick,
Rhode Island (the “Premises”); and

 

WHEREAS, on April 25, 2011, Textron and Licensee entered into a Hangar License
and Services Agreement with respect to Licensee’s Cessna 208 Caravan aircraft;
and

 

WHEREAS, Licensee has sold said Cessna 208 Caravan and permanently removed it
from the Premises; and

 

WHEREAS, Licensee has purchased a Cessna Citation CJ3 aircraft; and

 

WHEREAS, Licensee desires to store said Citation CJ3 aircraft in a portion of
the Premises, and obtain services from Textron, and Textron is willing to permit
and provide same; and

 

WHEREAS, the parties desire to amend and restate the Agreement accordingly;

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and intending to be legally bound hereby, Textron and Licensee agree as
follows:

 

1.         DESCRIPTION OF PROPERTY

 

1.1        Description of Property.  Textron, in consideration of the fees,
covenants and agreements to be paid, kept and performed by Licensee as
hereinafter provided, and subject to the terms and conditions set forth in this
Agreement, does hereby permit Licensee to store the above-referenced Cessna CJ3
aircraft and equipment and other items necessary for the support of the
operation of such aircraft, within the Premises and the improvements thereon,
together with the use, in common with Textron and others, of any road, driveway,
or passage way open or proposed, in front of or adjoining or giving access to
said Premises. Licensee acknowledges that the aircraft described above shall be
placed in such area in the Premises as Textron personnel shall direct.

 

1.2        No Representations.  Licensee hereby acknowledges that Textron has
made no representations as to the condition of the Premises or any facilities
thereon and is licensing the Premises as is.  Licensee further acknowledges that
Licensee has inspected the Premises for normal defects and that Licensee relies
solely on said inspection.

 

1

--------------------------------------------------------------------------------


 

1.3        Fuel Storage. Licensee shall have the privilege to use Textron’s bulk
aviation fuel storage facility, subject to prior notification to and consent of
Textron in advance of each transfer of fuel to and from such bulk fuel storage
facility. Fuel will be pumped by Textron personnel into Licensee’s aircraft upon
request by Licensee. Textron shall maintain records of the quantity of any fuel
used and/or replenished by Licensee. For fuel consumed by Licensee’s aircraft
each month Textron shall invoice Licensee in an amount per gallon equal to the
average price paid by Textron for fuel during the three months prior to the date
of the invoice. In addition, the parties anticipate that from time to time, with
the prior consent of Textron in each case, Licensee may purchase fuel, generally
in a quantity of 2,000 gallons or more, from a third party approved by Textron
to replenish fuel consumed by Licensee’s aircraft from the bulk fuel storage
facility.  Upon termination of this Agreement, Textron shall prepare an
accounting and reconciliation of the use and replenishment by Licensee of the
bulk fuel storage facility and the applicable party shall reimburse the other
for the actual purchase price of any fuel used or to be used by it but not paid
for.

 

1.4        Towing and Other Services.       Textron shall provide towing and
other services with respect to Licensee’s aircraft upon Licensee’s request, as
further described in Section 8 below.

 

2.         TERM

 

The term of this Agreement shall be deemed to have commenced on the date on
which Licensee’s Citation CJ3 aircraft was first stored on the Premises, or if
earlier, the date on which Textron first provided any services contemplated
hereunder in connection with such Citation CJ3 aircraft (the “Commencement
Date”), and shall continue on a month-to-month basis until terminated by 30 day
written notice by either Textron or Licensee to the other (the “Term”).  Textron
shall further have the right to terminate this Agreement for default as provided
herein.

 

3.         RENT AND OTHER FEES

 

3.1        Monthly Rental Fee.  Licensee will pay to Textron as a fee (the
“Monthly Rental Fee”) for the use of the Premises during the Term the sum of
$1,500 each month.

 

3.2        Other Fees. Licensee shall pay for other services provided under this
Agreement at the applicable rates specified in Section 8 below.

 

3.3        Payment of Fees.  Textron shall invoice Licensee at the beginning of
each calendar month for the Monthly Rental Fee, together with any other fees or
expenses incurred with respect to this Agreement during the prior calendar
month, which shall be due and payable by the 25th day of such month, provided,
however that at Licensee’s option to be exercised from time to time by notice to
Textron, Textron shall invoice Licensee in advance for up to six months of
Monthly Rental Fees. Checks shall be made payable to Textron Inc. and forwarded
to Textron Inc., Hangar#1, 566 Airport Road, Warwick RI 02886, Attention: Jayne
Platt, Aviation Administrator, or to such other address or addresses as Textron
may hereafter advise Licensee in writing, without deduction or set-off.  Upon
termination of this Agreement by Licensee other than at the end of a month, no
refund of any portion of the applicable Monthly Rental Fee shall be made by
Textron.

 

3.4        Delinquency Charges.  If Textron has not received the full amount of
any Monthly Fees, or other charges due and payable to Textron under this
Agreement, by the end of 25 calendar days after the date it first became due,
Licensee shall pay interest

 

2

--------------------------------------------------------------------------------


 

equal to one (1%) percent per month or the maximum rate permitted by law,
whichever is less, with respect to such unpaid amounts.

 

3.5        Increase in Fees. Notwithstanding Sections 3.1 and 3.2 above, Textron
may notify Licensee not more frequently than annually that it seeks to increase
the Monthly Rental Fee and/or other fees in light of changes in market
conditions. In such event the parties agree to negotiate in good faith with
respect to any such increase(s).

 

4.         USE

 

The Premises are licensed for use solely by Licensee to house Licensee’s
Citation CJ3 aircraft and for the other purposes described in this Agreement. 
This use may not vary without the prior written consent of Textron.  Said
consent shall not be unreasonably withheld.  No charter operation shall be
permitted on the Premises.

 

5.         UTILITIES

 

Textron shall pay all costs for water, gas, electricity, sewer charges,
telephone and other utilities used or consumed upon the Premises as and when the
charges for the same become due and payable.  Further, Textron shall maintain,
at its sole cost and expense the water, gas, boiler, sewer and electric system
on or about the Premises.

 

6.         TERMINATION; REMOVAL OF LICENSEE’S PROPERTY

 

Upon the termination or expiration of this Agreement for whatsoever cause,
Licensee shall have the privilege and right to remove and upon request of
Textron shall remove, at Licensee’s own expense, Licensee’s aircraft.    Any
damage to the Premises caused by such removal shall be repaired at Licensee’s
expense.  Licensee shall have thirty (30) days after termination to remove
Licensee’s property and/or repair any damage.

 

7.         REPAIRS TO PREMISES; LIENS

 

7.1        Maintenance of Premises.  Textron shall maintain the Premises in good
order, repair and condition and shall make all repairs (structural and
non-structural, including repair or replacement of the roof), as may be
necessary to keep the Premises in good condition. Licensee shall reimburse
Textron for the cost of any repairs made necessary by the negligence or
intentional misconduct of Licensee or Licensee’s invitees.

 

7.2.       Liens.  Licensee shall promptly pay all amounts owing to Licensee’s
contractors and materialmen, so as to minimize the possibility of a lien
attaching to the Premises, and should any such lien be made or filed, Licensee
shall bond or indemnify against or discharge the same within ten (10) days after
written request by Textron.

 

8.         ACCESS TO PREMISES; OTHER SERVICES

 

8.1. No keys or cards for access to Hangar 1 will be issued to guests or
invitees of Licensee, except as may be determined by Textron, in its sole
discretion.

 

8.2 Upon reasonable request by Licensee, Textron may provide towing services
with respect to the Licensee’s aircraft. Also, Licensee acknowledges that
Textron may from time to time move the Licensee’s aircraft within, beside or
between the hangars constituting the Premises for space allocation or other
purposes. With prior consent by Textron, upon receipt of appropriate training by
either Rhode Island Airport Corporation

 

3

--------------------------------------------------------------------------------


 

or Textron Flight Operations staff, Licensee may utilize Textron’s towing
equipment for purposes of moving Licensee’s aircraft into and out of the
Premises.

 

8.3 Upon reasonable request by Licensee, Textron shall perform maintenance on
the Licensee’s aircraft, provided that Textron, in its discretion, determines
that it has trained and qualified personnel available to perform such service.
Licensee shall reimburse Textron for the out of pocket costs of materials, parts
and other hardware as well as the time of its personnel (calculated at the rate
of $97.00 per hour) in performing such maintenance. Upon reasonable request by
Licensee from time to time, Textron may grant access to the Premises and make
its equipment available to Licensee’s contractors for the purpose of performing
maintenance on Licensee’s aircraft.

 

8.4 Upon reasonable request by Licensee, Textron may contract with third party
suppliers for flight safety training for Licensee. Textron shall be reimbursed
by Licensee for the actual expenses of such training to the extent that such
training relates to Licensee’s Citation CJ3 aircraft.

 

8.5 With the consent of and by prior arrangement with Textron’s aviation
personnel, Licensee may from time to time use the flight planning facilities and
equipment located in Textron’s hangar commonly known as “Hangar 1” at no extra
charge.

 

8.6 To the extent that Textron is required to pay overtime to Textron employees
to enable Licensee to have access to the Premises or to provide towing or
fueling services at such times as Licensee requests, Licensee shall reimburse
Textron for such hours of overtime as Textron is obligated to pay its employees,
at the rate of $30 per hour for a line service technician, with a three hour
minimum on weekends and holidays (i.e. $90), or, if a line service technician is
not available, at the rate of $56 per hour for a senior maintenance technician
or other employee, with a three hour minimum on weekends and holidays (i.e.
$168). Licensee acknowledges that, as of the date of this Agreement, Textron
Flight Operations’ normal hours of operation are from 7:30am to 4pm Monday to
Friday.

 

8.7 Upon reasonable request by Licensee, Textron shall provide or engage the
services of a qualified pilot for flights of Licensee’s Citation CJ3 aircraft
that are not for Textron’s business purposes. With respect to such pilot
services for flights that are not for Textron’s business purposes, Licensee
shall either (a) reimburse Textron for the out-of-pocket costs of engaging a
contract pilot for any such flight or (b) pay Textron the daily rate of $800 for
the use of a pilot employed by Textron, provided however that if the use of such
a pilot employed by Textron does not result in any out-of-pocket cost to Textron
for pilot services needed with respect to any of Textron’s corporate aircraft,
then Licensee shall pay $100 per hour (not to exceed $800 per day) for such
pilot’s services. In addition Licensee shall reimburse Textron for any
applicable travel, food or lodging expenses of any such pilot, incurred in
accordance with Textron’s corporate aviation travel policy except as may be
otherwise authorized by Licensee.

 

8.8 Notwithstanding any other provision of this Agreement to the contrary,
Licensee agrees not to bring any action against Textron based on any theory of
liability, whether in tort or contract, based upon Licensee’s use of the
aforementioned Textron facilities (including any maintenance, towing, pilot or
other services, gratuitous or otherwise, that may from time to time be performed
by Textron employees or agents); and Licensee shall indemnify, defend and hold
Textron harmless from and against any and all loss, cost, damage and expense,
including reasonable attorneys’ fees, resulting from any claim for damage or
injury to any person or property arising out of or in any way connected with
Licensee’s use of such Textron facilities or such services.  In the

 

4

--------------------------------------------------------------------------------


 

event any action or proceeding is brought against Textron by reason of any such
claim, Licensee, upon notice from Textron, shall defend the same at Licensee’s
expense.

 

9.         COMPLIANCE WITH LAWS AND AIRPORT REGULATIONS

 

9.1        Compliance with Laws.  During the term of this Agreement, Textron and
Licensee shall promptly comply with all present and future laws, ordinances,
orders, rules, regulations and requirements of all federal, state and municipal
governments, courts, departments, commissions, boards and officers, including
but not limited to all environmental laws, any regulations of the national or
local Board of Fire Underwriters, or any other body exercising functions similar
to those of any of the foregoing, and all rules and regulations of Textron which
may be applicable to the Premises and Textron’s and Licensee’s respective use
thereof.   Textron and Licensee shall each likewise comply with the requirements
of all policies of insurance at any time in force with respect to the Premises
and Textron’s and Licensee’s respective operations thereon.

 

9.2        Hazardous Substances.  Neither Textron nor Licensee shall cause or
permit the presence, use, discharge, disposal, storage, release, or threatened
release of any Hazardous Substances, pollutants or contaminants on or in the
Premises and adjoining area (the “Property”), except in compliance with
applicable law and in quantities necessary to the operation and maintenance of
the Premises, or in the case of Licensee, maintenance or operation of Licensee’s
aircraft.  Neither Textron nor Licensee shall do anything affecting the Property
that is in violation of any Environmental Law, nor shall either Textron or
Licensee allow anyone else to do anything affecting the Premises that is in
violation of any Environmental Law.

 

9.3        Notice of Investigations.  Each of Textron and Licensee shall
promptly give the other written notice of any investigation, claim, demand,
lawsuit or other action by any governmental or regulatory agency or private
party involving the Property and any Hazardous Substance or Environmental Law of
which such party has knowledge.  If either Textron or Licensee learns, or is
notified by any governmental regulatory authority, that any removal or other
remediation of any Hazardous Substance affecting the Property is necessary, the
party responsible for causing or permitting the presence, use, discharge,
disposal, storage, release, or threatened release of such Hazardous Substance
shall promptly take all necessary remedial actions in accordance with
Environmental Law.

 

9.4        Definition of “Hazardous Substances.”  As used in this paragraph
“Hazardous Substances” are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline,
kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or urea,
formaldehyde, polychlorinated biphenyls, and radioactive materials.  As used in
this paragraph, “Environmental Law” means federal laws, rules, regulations,
ordinances, orders, permits, licenses, judgments or decrees, or the laws, rules,
regulations, ordinances, orders, permits, licenses, judgments or decrees of the
jurisdiction where the Property is located that relate to health, safety,
wastes, Hazardous Substances or environmental protection.

 

10.        INDEMNIFICATION; INSURANCE

 

10. 1     Indemnification.  Licensee shall indemnify, defend and hold Textron
harmless from and against any and all loss, cost, damage and expense, including
reasonable attorneys’ fees, resulting from any claim for damage or injury to any
person or property arising out of or in any way connected with (a) Licensee’s
use of, and ingress to and egress from, the Premises and adjoining areas,
(b) Licensee’s aircraft operations, or (c) any act or omission of Licensee,
Licensee’s contractors, guests or invitees with

 

5

--------------------------------------------------------------------------------


 

respect to this Agreement.  In the event any action or proceeding is brought
against Textron by reason of any such claim, Licensee, upon notice from Textron,
shall defend the same at Licensee’s expense.  Subject to the provisions of
Section 16 (Notices), Textron shall indemnify and hold Licensee harmless from
and against any and all loss, cost, damage and expense, including reasonable
attorneys’ fees, resulting from any claim for damage or injury to any person or
property arising out of or in any way connected with (a) Textron’s use and
occupancy of, and ingress to and egress from, the Premises and adjoining areas, 
(b) Textron’s aircraft operations, or (c) any act or omission of Textron, its
employees, agents, guests or invitees with respect to this Agreement.  In the
event any action or proceeding is brought against Licensee by reason of any such
claim, Textron, upon notice from Licensee, shall defend the same at Textron’s
expense.

 

10.2      Insurance to be Maintained by Licensee.  During the Term, Licensee
shall, at Licensee’s expense, carry and maintain (a) a general liability
insurance policy or policies or other, similar form of public liability
insurance with a combined single limit of not less than $1,000,000 insuring
against all liability of Licensee arising out of or in connection with
Licensee’s use or occupancy of the Premises; (b) aircraft liability and airport
liability insurance with a combined single limit of not less than $1,000,000;
and (c) aircraft hull coverage in an amount not less than the value of
Licensee’s CJ3 aircraft housed at the Premises.  The insurance policy required
by clause (a) of the first sentence of this Section 10.2 shall contain
contractual liability coverage which specifically insures Licensee’s indemnities
contained in this Agreement.    The insurance policy or policies required by
clause (b) of the first sentence of this Section 10.2 shall name Textron as an
additional insured with respect to personal injury, bodily injury, including
death, and property damage claims arising from Licensee’s aircraft operations.
Each policy shall provide that (1) not less than thirty (30) days’ prior written
notice shall be given to Textron in the event of any material modification in
the terms of such policy or of the cancellation or non-renewal thereof with
respect to any liability or loss created by or associated with Licensee or his
aircraft.  Such insurance coverage may, however, be afforded by a “blanket”
policy or policies maintained by Licensee with respect to all or a portion of
Licensee’s activities on leased or owned properties. The amount of such required
insurance coverage shall not limit Licensee’s obligations under this Lease. 
Textron makes no representation whatsoever that the amount of such insurance
coverage is adequate to protect Licensee from any liability or damage to which
Licensee may become exposed.  Licensee shall provide to Textron a certificate of
insurance including any necessary endorsements to Licensee’s insurance policies
prior to commencement of the Term hereof, and shall furnish Textron with
evidence of renewal of the policies not less than twenty (20) days before
expiration of the terms of the policies.  In the event Licensee provides a
certificate of insurance, such certificate shall contain sufficient information
for Textron to determine if the underlying policy complies with provisions of
this Lease.  Licensee shall assume the risk of loss or damage to Licensee’s
property on the Premises, and at all times during the Term, Licensee shall
insure Licensee’s personal property on the Premises against loss or damage by
fire, including extended coverage, and theft.

 

10.3      Insurance to be Maintained by Textron. During the Term, Textron shall,
at its expense, carry and maintain (a) Workers’ Compensation and Employer’s
Liability Insurance; (b) a commercial general liability insurance policy or
policies or other, similar form of public liability insurance with a combined
single limit of not less than $1,000,000 insuring against all liability of
Textron, its employees and representatives, arising out of or in connection with
Textron’s use or occupancy of the Premises; (c) Automobile Liability Insurance
with a combined single limit of not less than $1,000,000; (d) aircraft liability
insurance with a combined single limit of not less than $100,000,000;
(e) aircraft hull coverage in an amount not less than the value of Textron’s
aircraft housed at the Premises. The insurance policy required by clause (b) of
the first sentence of this Section 

 

6

--------------------------------------------------------------------------------


 

10.3 shall contain contractual liability coverage, which specifically insures
Textron’s indemnities contained in this Lease.  Such insurance coverage may be
afforded by a “blanket” policy or policies maintained by Textron with respect to
all or a portion of Textron’s activities on leased or owned properties. Textron
shall provide a certificate of insurance to Licensee prior to commencement of
the Term hereof.

 

10.4      Insurance Policy Deductible.  Notwithstanding any other provisions of
this Agreement, in the event of any loss caused by the negligence or misconduct
of Licensee, Licensee shall be obligated for and Licensee shall pay to Textron
the deductible portion of any insured recovery Textron otherwise would have been
entitled to receive but for such deductible feature of the applicable insurance
policy.

 

11.        DESTRUCTION OF PREMISES

 

In the event of fire or other casualty occurring during the Term which results
in damage or destruction to the Premises, Textron or Licensee may terminate this
Agreement by notice in writing to the other as of the date on which such fire or
other casualty or taking occurs.

 

12.        SUBLETTING AND ASSIGNMENT

 

Licensee shall not assign nor in any manner transfer this Agreement or any
estate or interest therein, nor permit any use of the same other than by
Licensee nor sublet the Premises or any part thereof, nor grant any license,
concession or other right of occupancy of any portion of the Premises.

 

13.        LICENSEE’S COVENANTS

 

Licensee covenants and agrees as follows:

 

13.1      Payment and Performance.  To perform promptly all of the obligations
of Licensee set forth in this Agreement; to pay when due all fees and all
charges which by the terms of this Agreement are to be paid by Licensee.

 

13.2      Cleanliness of Premises.  To the extent Licensee’s guests or invitees
are present on the Premises, to clean up any mess caused by any such
individuals, to place all refuse, rubbish and debris in covered containers
furnished by Textron and to comply with Textron’s reasonable rules in effect
from time to time relating to maintenance and operation of the Premises.

 

13. 3     No Waste.  Not to cause, suffer or permit strip or waste.

 

 14.       BREACH OR DEFAULT

 

14.1      Default.  If Licensee shall be in default in the payment of fees or
any part thereof or of other sums payable by Licensee hereunder at the times and
places herein fixed for the payment thereof and said default shall continue ten
(10) days (whether or not the payment of said fees shall have been demanded), or
if default shall be made in any other of the covenants or provisions herein
contained on the part of Licensee to be kept and performed and if such default
shall continue for a period of ten (10) days after notice to Licensee (or if
such default cannot be cured within such 10 day period, Licensee has not
commenced to cure default within such 10 day period), or if Licensee shall make
an assignment for the benefit of creditors, or file a voluntary petition in
bankruptcy or insolvency, or shall be adjudged bankrupt, or if the estate hereby
created shall be deserted or vacated, then and in any of the said cases, not
withstanding any license or

 

7

--------------------------------------------------------------------------------


 

waiver of any former breach of covenant or consent in a former instance, it
shall be lawful for Textron thereupon or at any time thereafter, during which
such default, assignment, insolvency, legal proceedings, desertion, vacancy or
neglect shall continue, or be in effect to terminate this Agreement and all of
Licensee’s interest hereunder by giving written notice to Licensee of such
termination and of the effective date thereof (and such notice having been
given, this Agreement shall cease and expire on the date named therein), and/or,
at Textron’s option, without demand or notice, and without process of law to
enter upon and into the Premises or any part thereof in the name of the whole,
and to declare this Agreement at an end and in such case expel Licensee without
being guilty of any manner of trespass without prejudice, however, to Textron’s
claims for rent or other claims for breach of covenant hereunder, it being
expressly understood and agreed that this Agreement shall not continue or inure
to the benefit of any assignee, receiver or trustee in bankruptcy, excepting at
the option of Textron.

 

14.2      No Relief from Obligations.  No such expiration or termination of this
Agreement shall relieve Licensee of Licensee’s liability and obligations under
this Agreement, and such liability and obligations shall survive any such
expiration or termination.

 

14.3      Interest, Costs and Fees.  If Licensee shall breach or fail to perform
any of the covenants or provisions of this Agreement, and such breach shall
continue beyond the period as specified in 14.1, and such failure or breach
shall cause Textron to incur any damages or expenses whatsoever, then and in
that event such damages or expenses so incurred by Textron, with interest at the
rate of one (1) percent per month, costs and reasonable attorney’s fees shall be
deemed to be additional fees hereunder and shall be due from Licensee to Textron
on the first (1st) day of the month following the incurring of such respective
expenses.

 

15.        NO WAIVER

 

The failure of Textron to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Agreement shall not be
deemed a waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of any
original violation.  The receipt by Textron of fees with knowledge of the breach
of any provision of this Agreement shall not be deemed to have been a waiver by
Textron of such breach, or by Licensee, any such waiver shall not be valid
unless such waiver by in writing, signed by the party to be charged.  No consent
or waiver, express or implied, by Textron to or of any breach of this Agreement
or of any other agreement or duty between the parties shall be construed as a
waiver or consent to or of any later breach of the same of any breach of any
other provisions of this Agreement or other agreement or duty.

 

16.        NOTICES

 

16.1      Notices to Licensee.  All notices to Licensee shall be in writing and
shall be effective upon receipt after being sent by certified mail (return
receipt requested) addressed to Licensee at 40 Westminster Street, Providence,
RI 02903.

 

16.2      Notices to Textron.  All notices to Textron shall be in writing and
shall be effective upon receipt after being sent by certified mail (return
receipt requested) addressed to Textron (Attention Textron Real Estate) at its
business offices at 40 Westminster Street, Providence, Rhode Island 02903 or at
such other address as Textron shall designate in writing to Licensee.

 

8

--------------------------------------------------------------------------------


 

16.3      Other Forms of Notices.  Notices may also be sent by overnight courier
service or delivered by hand, in which case any such notice shall be effective
upon receipt by the addressee.

 

16.4      Changes of Address.  Notwithstanding any provisions in this Agreement
to the contrary concerning modifications, a change in address may be effected by
certified mail (return receipt requested) sent by either party to the other.

 

17.        ENTIRE AGREEMENT AND MODIFICATION

 

17.1      Entire Agreement.  Neither Textron nor Licensee nor any of their
agents have made any statement, promise or agreements verbally or in writing in
conflict with the terms of this Agreement.  Any and all representations by
either of the parties or their agents made during negotiations prior to
execution of this Agreement and which representations are not contained in the
provisions hereof shall not be binding upon either of the parties hereto.  It is
further agreed that this Agreement constitutes the entire, full and complete
agreement between Textron and Licensee with respect to the subject matter
hereof.

 

17.2      Amendments.  No modification, alteration or amendment of this
Agreement shall be binding on either party unless mutually agreed to by the
parties and executed by their authorized officers or agents in writing.

 

18.        MISCELLANEOUS

 

18.1      Reserved Rights of RIAC.  Licensee acknowledges that pursuant to the
Prime Lease there was reserved to RIAC, its successors and assigns for the use
and benefit of the public, a free and unrestricted right of flight for the
passage of aircraft in the air space above the surface of the Airport including
the Premises, together with a right to cause in said air space such noise, dust
and fumes as may be inherent in the operation of aircraft now known or hereafter
used, or navigation of or right in the air, using said air space for landing,
taking off or operating on or above same Airport; and Licensee consents to be
bound by such reservation of rights by RIAC.

 

18.2      No Partnership or Joint Venture; Notice Concerning RIAC. Neither a
partnership nor a joint venture is created by this Agreement.  Licensee
acknowledges that Textron has notified Licensee that Textron has no authority to
bind RIAC and that this Agreement or a summary of the arrangement contemplated
thereby may need to be submitted to RIAC and to Federal and State authorities
for review and approval in accordance with applicable law and provisions of this
Agreement.

 

18.3      Assistance to RIAC.  Licensee shall cooperate and assist RIAC in
dealing with the Federal Aviation Administration and all other Federal, State
and local agencies in all matters relating to the operation of the Airport.

 

18.4      Cooperation With RIAC. RIAC may, from time to time, employ various
planning and engineering consultants in connection with RIAC’s ownership and
operation of the Airport; and Licensee shall cooperate with and reasonably
assist such consultants as requested by RIAC.

 

18.5      Airport Communications. Licensee shall not, by either his activities
upon or use of the Premises, interfere with radio communications, instrument
landing systems, navigational aides or flight operations of the Airport.

 

9

--------------------------------------------------------------------------------


 

18.6      National Emergency.  During time of war or national emergency, RIAC
shall have the right to lease the Airport area of any part thereof, including
the Premises, to the United States Government for military use and, if such
lease is executed, the provisions of this Agreement, insofar as they are
inconsistent with the provisions of the lease to the Government, shall be
subordinate to said lease.  Textron shall not be obliged to make any adjustment
in Licensee’s fees hereunder in the event if such lease is executed.

 

18.7      Federal Aviation Act Compliance.  Licensee agrees to comply with
provisions of the Federal Aviation Act of 1958 (49 U.S.C. 1349(a)), and any
future amendments or revisions thereto, or any rules or regulations promulgated
thereunder and any provision of any agreements providing Federal assistance for
the development of Airports entered into by Textron and the United States of
America or its agencies.  Notwithstanding the foregoing, if this Section 18.7 is
invoked against Licensee, Licensee may terminate this Agreement without further
liability if in Licensee’s reasonable discretion such invocation materially
increases Licensee’s obligations or materially decreases Licensee’s rights under
this Agreement.

 

18.8      Protection of Airport Operations. Licensee covenants and agrees that
he will neither erect structures not permit nor operate equipment nor store
material on the Premises, in such a manner as to create any obstruction to air
navigation and radar operations according to the criteria or standards as
prescribed in Part 77 of the Federal Aviation Regulations or to create
electrical interference with radio communications, radar or electromagnetic
equipment between the Airport and aircraft, or to make it difficult for a flier
to distinguish between same Airport lights and others, or to cause a glare in
the eyes of fliers using same airport, or to impair visibility in the vicinity
of same Airport by lights, smoke, or otherwise endanger the landing, taking-off
or maneuvering of aircraft.  If Licensee is in default of this provision,
Licensee shall remedy the cause immediately after notification by Textron.

 

18.9      Regulated Services.  Licensee will perform no services which are
regulated by the Federal Aviation Administration (“FAA”) without Textron’s prior
written consent. If such consent is given, Licensee will promptly supply Textron
with copies of certificates issued by the FAA.  Licensee will also supply copies
of all such certificates when they are renewed along with any notices of
cancellation or termination of said certificates.

 

18.10    Time of Essence.  It is expressly agreed that time is of the essence in
the performance of each and every provision and covenant of this Agreement.

 

18.11    Original Copies.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but such counterparts together shall constitute but one and the same
agreement.

 

18.12    Captions.  The captions appearing in this Agreement are inserted only
as a matter of convenience and for reference, and in no way define, limit or
construe or describe the scope or intent of any provisions of this Agreement nor
in any way affect this Agreement.

 

18.13    Binding Effect.  The terms, covenants and conditions contained in this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns and
any person or persons, natural or corporate, claiming through or under them, or
any of them.

 

18.14    Taking Effect.  This Amended and Restated Agreement shall take effect
only upon its proper execution by both Textron and Licensee.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as a sealed instrument, as of the date first written above.

 

 

 

TEXTRON INC.

 

 

 

By:

/s/ Cheryl Johnson

 

Title:

Executive Vice President Human Resources

 

 

 

 

 

 

LICENSEE

 

 

 

/s/ Scott C. Donnelly

 

Scott C. Donnelly on behalf of [Mr. Donnelly’s limited liability corporation]

 

11

--------------------------------------------------------------------------------